if the error was plain or clear, and if the error affected the defendant's
                  substantial rights."). Appellant's contention ignores evidence in the record
                  that a police officer initiated the traffic stop not only because of the
                  improper license plates but also because appellant's vehicle fit the
                  description of a suspect vehicle from a residential burglary. Nothing in
                  the record plainly shows that the traffic stop or ensuing detention was
                  improper such that any evidence subsequently recovered should have been
                  suppressed. Therefore, we conclude that appellant's claim lacks merit. 1
                              Second, appellant contends that the charges should have been
                  severed into three groups—each burglary count and the possession-of-
                  stolen-property counts—and tried separately. Because he did not object to
                  the joinder of all the offenses, we review this claim for plain error.     See
                  Somee v. State, 124 Nev. at 443, 187 P.3d at 159. The evidence reveals
                  that appellant committed the two charged burglaries under the ruse of
                  showing interest in purchasing the victims' homes that were for sale. The
                  possession-of-stolen-property counts stem from his possession of
                  belongings that were stolen from multiple burglary victims. With no other
                  evidence or circumstances suggesting that joinder was improper, we
                  cannot say that any error is plain because it is not "so unmistakable that
                  it reveals itself by a casual inspection of the record."   Patterson v. State,

                        lAppellant also claims that trial counsel was ineffective for not filing
                  a motion to suppress evidence recovered from his vehicle and the storage
                  unit. He acknowledges that this court generally declines to consider
                  claims of ineffective assistance of counsel on direct appeal but argues that
                  the record is sufficiently developed to resolve his claim. See Pellegrini v.
                  State, 117 Nev. 860, 882-83, 34 P.3d 519, 534 (2001). We disagree, as it is
                  not evident from the record that counsel was deficient for not filing a
                  motion to suppress. Therefore, we decline to consider this claim.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 19474    )0
                 111 Nev. 1525, 1530, 907 P.2d 984, 987 (1995) (internal quotation
                 omitted); see Wilkins v. State, 96 Nev. 367, 372, 609 P.2d 309, 312 (1980)
                 (observing that while this court may consider constitutional issues raised
                 for the first time on appeal, "it will not do so unless the record is developed
                 sufficiently both to demonstrate that fundamental rights are, in fact,
                 implicated and to provide an adequate basis for review"). We therefore
                 conclude that appellant's claim lacks merit.
                             Third, appellant argues that a conflict of interest arose with
                 trial counsel and therefore the district court should have appointed new
                 counsel. He specifically complains that trial counsel refused to file a
                 motion to suppress evidence and failed to communicate with him and that
                 he had not been provided with certain discovery matters. "Absent a
                 showing of adequate cause, a defendant is not entitled to reject his court-
                 appointed counsel and request substitution of other counsel at public
                 expense." Young v. State, 120 Nev. 963, 968, 102 P.3d 572, 576 (2004).
                 We have adopted a three-factor analysis in reviewing a district court's
                 denial of a motion substitution of counsel: "(1) the extent of the conflict;
                 (2) the adequacy of the inquiry; and (3) the timeliness of the motion." Id.
                 (quoting United States v. Moore, 159 F.3d 1154, 1158-59 (9th Cir. 1998)).
                             Considering the record as a whole, the crux of appellant's
                 conflict with counsel appears to center on his disagreement with counsel
                 about challenging the traffic stop and subsequent recovery of evidence
                 from his vehicle and the storage unit, as well as other strategic decisions
                 made by counsel. And it appears that, before trial, he was provided with
                 or was aware of the discovery matters he argued were not previously
                 provided to him. Further, appellant first raised his conflict-of-interest
                 claim approximately six weeks before trial. The district court considered

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                      appellant's grounds and concluded that he had not established a conflict of
                      interest that warranted appointment of new counsel but rather had
                      merely expressed a disagreement with counsel over strategic decisions.
                      See Gallego v. State,     117 Nev. 348, 363, 23 P.3d 227, 237 (2001)
                      ("Attorney-client conflicts justify the grant of a substitution motion only
                      when counsel and defendant are so at odds as to prevent presentation of
                      an adequate defense." (quoting State v. Stenson, 940 P.2d 1239, 1272
                      (Wash. 1997)), abrogated on other grounds by Nunnery v. State, 127 Nev.
                         , 263 P.3d 235 (2011)); see generally Watkins v. State, 93 Nev. 100, 102,
                      560 P.2d 921, 922 (1977) (observing that counsel's failure to make certain
                      objections and pursue certain lines of investigation related to trial
                      strategy and therefore were within the attorney's discretion). Based on
                      this record, we conclude that the district court did not abuse its discretion
                      by refusing to appoint appellant new counsel.      See Gallego, 117 Nev. at
                      362, 23 P.3d at 237 (reviewing a district court's denial of a motion to
                      substitute counsel for abuse of discretion).
                                  Fourth, appellant complains that he should not have been
                      adjudicated a habitual criminal because all of his prior convictions
                      involved non-violent offenses. He acknowledges this court's decision in
                      Arajakts v. State that the habitual criminal statute "makes no special
                      allowance for non-violent crimes" but requests that we overrule that
                      decision. 108 Nev. 976, 983, 843 P.2d 800, 805 (1992). Between 1994 and
                      2010, appellant incurred nine felony convictions for drug related offenses,
                      burglary, and possession of stolen property. The current offenses involve
                      multiple victims and a significant amount of property. The record also
                      shows that the district court's decision was reasoned and thoughtful.
                      Accordingly, appellant has not demonstrated that the district court abused

SUPREME COURT
        OF
     NEVADA
                                                             4
(0) I947A    4((e).
                       its discretion in sentencing him as a habitual criminal, and we are not
                       persuaded by his entreaty to alter our holding that non-violent offenses
                       may be considered in seeking habitual criminal adjudication.     See NRS
                       207.010(2); O'Neill v. State, 123 Nev. 9, 12, 153 P.3d 38, 40 (2007)
                       (acknowledging the district court's broad discretion to dismiss a habitual
                       criminal allegation).
                                   Having considered appellant's arguments and concluded that
                       no relief is warranted, we
                                   ORDER the judgment of conviction AFFIRMED.



                                                         Pideutiit
                                               Pickering


                                                                                               J.
                         **jar                       j
                       Parraguirre



                       cc: Hon. Janet J. Berry, District Judge
                            David Kalo Neidert
                            Attorney General/Carson City
                            Washoe County District Attorney
                            Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           5
(0) 1947A    ,472410